DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However Applicant argues on page 3 of Remarks that the invention "adjusts the optimal drive current of the LED string directly from the adaptive LED driver circuit and does not use power width modulation circuitry to change the drive current of the LED string".
Examiner disagrees. Although the specification of the instant application does not use the words PWM, FIGs. 3 and 4 clearly disclose chip LT3756 connected to inductor L2, diode D6, and switch U4. This combination shows a boost switch mode power supply converter which works by modulating the pulses generated by switch U4, i.e., PWM. Furthermore, the datasheet of chip LT3756 clearly states that the constant current is the result of controlling the LEDs using boost, buck, or buck-boost configurations that rely on PWM of switch U4.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amendment to claim 1 “continuously monitor forward line voltage” was not originally disclosed in the specification and is new matter. Examiner is interpreting “continuously monitor forward line voltage” to be that the forward line voltage is measured continuously. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Nakayama et al. (US2009/0235208 A1).
Regarding claim 2, Nakayama discloses in Fig. 6-15 a LED lighting system comprising: a) a LED light fixture with a string of LEDs(10 lighting apparatus, Fig. 6 and 7); and
 b) an adaptive current LED driver circuit for controlling the LED light fixture(100 Figs. 6, 7), the adaptive current LED driver circuit comprising: 
i) an LED driver (selecting unit 8, instructing unit 7, setting unit 9, conversion unit 4 , drivers 25, 27, and controller 38, Fig. 6 and 7) that applies a continuous drive current to the string of LEDs (10 Fig. 6-7, [0133] “the voltage in the pulse-shape waveform sent from the conversion unit 4 is smoothed, and supplied to the light-emitting unit 10 as DC”); and
 ii) an adaptive LED driver circuit that monitors forward line voltage values of LED driver ([0031-2], Fig. 15,[0247-250] detection unit 6 detects the forward voltage value through 35 in Step S104, and after a fixed time detects the forward voltage again, [0160]) and sets or automatically adjusts the continuous drive current to a value of an optimum current value based on the forward line voltage values ([0031-2]current value change dependent on detected current and forward voltage)
Regarding claim 3, Nakayama discloses in Fig. 6-15 a LED lighting system comprising an adaptive current LED driver circuit for controlling powering a LED string at an optimum drive current([0031-2]) lighting apparatus, Fig. 6 and 7); the adaptive current LED driver circuit comprising an LED driver with an adaptive LED driver circuit that monitors forward line voltage values of LED driver ([0031-2]Fig. 15,[0247-250] detection unit 6 detects the forward voltage value through 35 in Step S104, and after a fixed time detects the forward voltage again, [0160]) while continually powering the LED string and sets or adjusts the forward line current to an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US2009/0235208 A1) in view of Shteynberg et al. (US 2015/0311808 A1).
Regarding claim 1, Nakayama discloses in Fig. 6-15 a LED lighting system comprising: a) a LED light fixture (10 lighting apparatus, Fig. 6); and b) an adaptive current LED driver circuit for controlling the LED light fixture(100 Fig. 6), the adaptive current LED driver circuit comprising: I) an LED driver (selecting unit 8, instructing unit 7, setting unit 9, conversion unit 4 , drivers 25, 27, and controller 38, Fig. 6 and 7); and ii) an adaptive LED driver circuit that monitors forward line voltage values of LED driver ([0031-2], Fig. 15,[0247-250] detection unit 6 detects the forward voltage value through 35 in Step S104, and after a fixed time detects the forward voltage again, [0160])  and automatically sets or adjusts a forward line current to an 
Nakayama does not explicitly state continuously monitor forward line voltage. 
Shteynberg disclose that monitored voltage can be sampled continuously or periodically (input measured continuously or periodically [0114]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to monitor forward line voltage continuously as disclosed in Shteynberg as a known way of sampling to provide an accurate measurement and thereby ensuring proper voltage is applied to the load. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844             

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844